Citation Nr: 1454536	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-22 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by seizure-like activity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







REMAND

The Veteran had active military service from June 1984 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran had been scheduled for a Board hearing before a Veterans Law Judge at the RO.  The Veteran subsequently withdrew his hearing request in July 2011.  See 38 C.F.R. § 20.704(e) (2014).

The instant matter was previously before the Board in April 2014, at which time it was remanded for additional evidentiary development.  The basis of the Board's remand was for a VA neurologist, specifically Dr. Ashok Sachdev, to review all of the evidence in the Veteran's claims file, including evidence from the SSA and the Michigan DOC, before providing a supplemental opinion to the August 2012 VA examination.  Such development was undertaken and Dr. Sachdev supplemented the record with an August 2014 addendum opinion.

In his August 2014 opinion, Dr. Sachdev made clear that he was unable to ascertain whether the Veteran had a disability manifested by seizure-like activity.  He acknowledged that the Veteran reported that his spells had gone away since he ceased taking his seizure medication and that at least one electroencephalogram (EEG) was normal.  Dr. Sachdev concluded that it "may be worthwhile getting an EEG video monitoring to hopefully diagnose and resolve this issue."  

The Board notes that a current diagnosis is one of the fundamental elements of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, a remand is required for the Veteran to undergo EEG video monitoring to determine whether he currently has a disability manifested by seizure-like activity.  Thereafter, the VA neurologist must review all of the evidence in the Veteran's claims file, including evidence from the SSA and the Michigan DOC, before providing a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for video electroencephalogram (EEG) monitoring to confirm the presence of a seizure disorder or a disability manifested by seizure-like activity.  All indicated tests and studies are to be performed.  Prior to the evaluation, the claims folder and a copy of this remand must be made available to the physician for review of the case.  

2. Thereafter, forward the Veteran's claims file to Dr. Sachdev, the VA neurologist who submitted the August 2012 and August 2014 VA addendum opinions.  If Dr. Sachdev is no longer available, or Dr. Sachdev's report does not address all the questions presented in the Board's prior remand, a new examination should be conducted by a VA neurologist.  

The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  Review of the Veteran's claims file must include the Board's August 2014 remand, records from the SSA provided in July 2012 and the Veteran's health records from the Michigan State Department of Corrections, before examining the Veteran.  The examiner should elicit from the Veteran a detailed service and post-service medical history concerning the occurrence of seizures or seizure-like activity, and any medications he took to treat "seizures." 

A detailed rationale for all opinions expressed should be provided.

Based on a thorough review of the evidence of record and the physical examination findings, the examining neurologist is requested to provide answers to the following questions:

a)  What was the cause of the Veteran's "seizure" during service?  (In providing an opinion, the examiner should comment, in particular, on the medical probabilities that the Veteran's in-service seizure was a manifestation of a head injury prior to service, a result of a hypoglycemic event or sleep apnea, or due to some other pathological process.) 

b)  Did or does the Veteran have a seizure disorder post-service or a disability manifested by seizure-like activity?  If so, did any anti-seizure medications, including the treatment regimen initiated in service, actually cause those seizures or seizure-like activity?  The examiner should comment on the medical probabilities that any of the post-service seizure-like activity is traceable to the Veteran's period of active service. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The Veteran's claim should then be readjudicated in light of all additional evidence.  If the benefit sought continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them time to respond before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

